Citation Nr: 9908664	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  97-08 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for the residuals of 
frozen feet, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity, currently rated as 
10 percent disabling.  

4.  Entitlement to a total rating for compensation on the 
basis of individual unemployability( (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from November 
1942 to October 1945.  The service medical records also 
reveal that he was held as a prisoner of war by the German 
government during his period of active military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  That rating decision denied 
increased ratings for the veteran's service connected 
residuals of frozen feet and his bilateral lower extremity 
peripheral neuropathy.  Subsequently, a February 1997 rating 
decision denied entitlement to a total rating for 
compensation on the basis of individual unemployability 
(TDIU).


REMAND

The VA Schedule for Rating Disabilities for evaluating the 
degree of impairment resulting from service-connected cold 
injuries was changed during the course of the veteran's 
appeal.  Compare 38 C.F.R. § 4.104, Diagnostic Code 7122 
(1997), with 38 C.F.R. § 4.104, Diagnostic Code 7122 (1998).  
Upon review of the claims file the Board finds that the RO 
has not considered rating the veteran's service connected 
cold injuries under the new rating criteria.  However, in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal has been 
concluded, the version most favorable to the veteran will 
apply.  Id. at 313.  

In this case, review of the evidence discloses that the RO 
has not considered rating the appellant's service connected 
residuals of cold injury to the feet under the new rating 
criteria.  The new rating criteria may be more favorable to 
the veteran and must be considered by the RO.  The RO must 
specifically determine which criteria are more favorable to 
the appellant and adjudicate the claim on those criteria.

The Board also notes that the new rating criteria considers 
numbness and provides guidance with respect to ratings 
involving peripheral neuropathy.  Generally, all disabilities 
, including those arising from a single disease entity, are 
rated separately with the resulting ratings being combined.  
38 C.F.R. § 4.25 (1998).  Pyramiding, that is the evaluation 
of the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14 (1998).  However, it is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
on of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (where a veteran with a service-
connected facial injury sought an increased rating, the 
veteran's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and 
painful scars and muscle injury).

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without first 
permitting the RO to rate the veteran's service connected 
disabilities under both the old and the new rating schedule.  
To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

1.  The RO should readjudicate the issue 
of entitlement to an increased rating for 
the residuals of frozen feet with 
consideration given to all of the 
evidence of record.  In the absence of 
intervening instructions, increased 
ratings for the veteran's disability 
should be evaluated under both the old 
and new rating criteria and the version 
which the rating board finds is more 
favorable to the appellant should be 
applied.  Compare 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997), with 38 
C.F.R. § 4.104, Diagnostic Code 7122 
(1998).

2.  If, and only if, the RO determines 
that the medical evidence of record is 
inadequate to rate the veteran's service 
connected disabilities under the 
applicable rating criteria, then the 
appropriate VA examinations of the 
veteran should be ordered.  

3.  Subsequently, the RO should also 
consider the veteran's claims for 
increased ratings for his peripheral 
neuropathy of the lower extremities and 
his claim for a total rating based on 
individual unemployability.  

Once the foregoing has been accomplished and, if the veteran 
remains dissatisfied with the outcome of the adjudication of 
the claim he should be furnished a supplemental statement of 
the case covering all the pertinent evidence, law and 
regulatory criteria, and afforded a reasonable period of time 
in which to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the veteran and to obtain clarifying information.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  

Further adjudication of the questions on appeal  will be 
postponed until the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 State. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West USP. 1998) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

